Justice KITTREDGE.
I adhere to my dissenting opinion and view that this Court has egregiously violated fundamental separation of powers principles by involving itself in a matter that lies exclusively in the Legislative Branch. While 1 would join the majority in vacating its September 24, 2015 order, I certainly would not replace it with a version that ostensibly violates separation of powers less. The principle of separation of powers demands complete adherence and countenances not the slightest transgression. I would deny the motion of the Plaintiff Districts.
s/Jean H. Toal, C.J.
s/Donald W. Beatty, J.
s/Kaye G. Hearn, J.
s/Costa M. Pleicones, J.
s/John W. Kittredge, J.